Citation Nr: 0840029	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for purposes of VA compensation.  

2.  Entitlement to service connection for aortic valve 
abnormality as secondary to periodontal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In July 2005, the Board remanded the claim 
for additional evidentiary development.  It has now been 
returned for further appellate consideration.  

In July 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  He also testified at a 
November 2004 Travel Board hearing before a Veterans Law 
Judge who is no longer employed at the Board.  In an August 
2008 letter, the veteran was asked whether he wanted another 
hearing before a currently sitting Veterans Law Judge, and if 
so, what type of hearing.  He did not respond to this letter.  
According to the provisions of this letter, this is taken to 
mean that he did not want another hearing.

Based on a review of the brief statements from the veteran, 
it is unclear whether he may be seeking entitlement to VA 
outpatient dental treatment.  The U.S. Court of Appeals for 
Veterans Claims (Court) specifically has held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  The veteran's present claim has been 
treated by the agency of original jurisdiction (AOJ) as a 
straightforward claim for service connection and 
compensation.  As such, the issue of entitlement to 
outpatient dental treatment will not be adjudicated at this 
time.  If the indeed intends to pursue a claim for outpatient 
dental treatment, he should contact and so inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Under the laws administered by VA, in the absence of 
dental trauma, disability compensation is not payable.  

2.  There is no evidence of "dental trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.  

3.  The veteran's dental condition, identified as periodontal 
disease, is not a disability for VA compensation purposes.  

4.  The veteran's heart disorder is not related to service or 
periodontal disease.  Heart abnormality was first shown years 
post-service.


CONCLUSIONS OF LAW

1.  The veteran's dental condition may not be service-
connected for VA compensation purposes.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.381 (2008).

2.  The veteran's heart disorder, aortic valve abnormality, 
was not incurred in or aggravated by active service may not 
be presumed to be related to service, and is unrelated to 
service connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

As to the issue of entitlement to service connection for 
periodontal disease, the Board believes that the disposition 
of this case is based upon the operation of law.  As 
discussed below, the dental conditions the veteran has may 
not be service-connected for compensation purposes.  The U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

As to the issue of entitlement to service connection for 
aortic valve abnormality, VA has a duty under the VCAA to 
notify a claimant and any designated representative of the 
information and evidence needed to substantiate a claim.  In 
this regard, letters to the veteran from the RO dated in 
August 2005 and March 2006 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA dental and cardiovascular examinations, 
and statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in documents in the 
claims file dated in May 2008.  

It is noted that the representative has argued that a dental 
examination was requested but not conducted.  It is on file, 
however, and further examination is not needed.

Entitlement to Service Connection

The veteran is seeking service connection for periodontal 
disease and for aortic valve abnormality.  In support of his 
claims, he testified at personal hearings in July 2003 and 
November 2004.  Essentially, he asserted that he was treated 
for periodontal disease during service and that he now 
continues to have this condition and that it caused him to 
develop a cardiovascular disorder.  

Periodontal Disease - Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002 & Supp. 2007). 38 C.F.R. § 3.381(a) (2008).

Turning to the evidence of record, the veteran's service 
treatment records show inservice evidence of early 
periodontal disease.  This is based on records showing that 
the claimant was seen at the dental clinic in 1982 and 1983.  
Annotations included "prophy" and "perio eval."  A private 
physician reported in a July 2003 statement that the 
annotation of "perio eval" reflects a periodontal 
condition.  

Post service treatment records also indicate treatment for 
moderate to advanced periodontal disease.  This fact is noted 
upon private physician statements and shown upon treatment 
documents.  Upon VA dental examination in March 2006, the 
examiner noted that the service treatment records reflected 
radiographic vidence of early periodontal disease with 
minimal vertical defects in the molar regions.  There was no 
functional impairment due to loss of motion and masticatory 
function less.  There was no limitation of inter incisal 
range of motion or lateral excursion, and there was no bone 
loss of mandible, maxilla, or hard palate.  

Here, it is important that the veteran does not allege (nor 
does the evidence show) that he had a trauma-related dental 
disorder in service, or that he had lost teeth in service due 
to physical impact to the mouth, jaw, or oral cavity in 
combat.  Additionally, the Board notes that the VA Office of 
the General Counsel has determined that dental treatment of 
teeth, even extractions, and intended effects of treatment 
provided during service, are not equivalent to "service 
trauma."  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In 
particular, VAOPGCPREC 5-97 stated, in relevant part; 
"[D]efining service trauma to include therapeutic tooth 
extraction would make virtually any veteran who received 
dental treatment during his or her military service eligible 
for VA dental care.  Therapeutic or restorative dental care 
almost always involves physical impact upon one's teeth, 
e.g., filling, a bridge, an extraction[,] etc.  We do not 
believe that this was the Congress's intent."  The veteran's 
inservice dental treatment can not be considered "service 
trauma."  The Board must apply precedent decisions of the 
Office of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002 & Supp. 2007).

It appears that the veteran's basic allegation is that he had 
dental treatment for periodontal disease during service and 
thereafter, and thus, service connection should be warranted 
for any current dental problems.  

As noted above, however, compensation for the conditions for 
which the veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2008).  While service 
connection may be established for treatment purposes for the 
veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, or periodontal 
disease.  38 C.F.R. § 3.381 (2008).  Service connection of 
these conditions for compensation purposes is not legally 
permitted, and as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Aortic Valve Abnormality - Analysis

The veteran claims that inservice dental problems caused him 
to develop a heart disorder (aortic valve abnormality).  He 
argues that he should be entitled to service connection for 
this condition.  For the reasons set forth below, the Board 
disagrees with the veteran's claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131 (2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First - medical 
evidence of a current disability.  Second - medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And third 
- medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The record demonstrates that the veteran has experienced a 
heart disorder since the late 1990s.  Private treatment 
records dated in September 2000 show hypertension, aortic 
regurgitation secondary to hypertensive heart disease, and 
mild aortic root dilatation secondary to hypertension.  
Subsequently dated records reflect treatment for several 
disabilities, to include heart disease.  

Of record are numerous statements as provided by the 
veteran's private dentist.  Specifically, in a July 2000 
statement, the private dentist noted that the veteran was 
diagnosed with severe periodontal disease and that medical 
literature suggested that there was a direct correlation 
between periodontal disease and heart disease.  It was 
further noted that the veteran was told in June 1999 that he 
had a "leaky heart valve."  

Of record are numerous copies of medical treatises attesting 
to a correlation between heart disease and periodontal 
disease.  

As requested in a 2005 Board remand, additional examinations 
were conducted to determine the etiology of the veteran's 
heart disorder.  VA dental examination was conducted in March 
2006.  The examiner reviewed the record and examined the 
veteran.  It was his opinion that the veteran's periodontal 
disease did not contribute to the etiology of any cardiac 
problems.  However, he suggested that cardiovascular 
evaluation also be conducted.  The VA examiner also noted 
that he reviewed the medical treatise evidence of record.  He 
stated that it should be noted that these articles mentioned 
coronary arteries and carotid arteries but did not 
specifically mention the veteran's problem of aortic 
stenosis.  

VA cardiovascular examination was conducted in October 2006.  
The examiner reviewed the record and interviewed the veteran.  
It was also his opinion that it was not likely that that any 
currently diagnosed chronic cardiovascular disorder was 
related to a service-related event of circumstance including 
treatment for periodontal disease.  

In this case, as explained above, the veteran has not been-
service connected for periodontal disease (not a disability 
for compensation purposes), which he claims is the cause of 
his heart disorder.  See 38 C.F.R. § 3.381 (2008).  As such, 
any service connection claim based on his periodontal 
disorder must necessarily fail.  38 C.F.R. § 3.310(a). 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has reviewed the several medical articles of record 
suggesting a possible link between periodontal disease and 
heart disorders.  And, the Board has reviewed the private 
dentist's statements attesting to the correlation shown in 
the literature between periodontal disease and the 
development of cardiovascular problems.  The Board does not 
dispute the medical factors noted in the articles and 
opinion, particularly the theory that periodontal disease may 
relate to heart disease.  Whether this is true or not is a 
medical determination not within the Board's purview.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  But, as found above 
earlier in this decision, periodontal disease is not a 
disease for VA compensation purposes.  In effect, the veteran 
is not service-connected for periodontal disease.  38 C.F.R. 
§ 3.381 (2008).  As such, he cannot now claim service 
connection for a heart disorder relying on his periodontal 
disease, even if the theory of pathology expounded by the 
articles and espoused by his dentist were true.  (However, as 
noted by the VA dental examiner in 2006, the articles note 
coronary problems without specifically mentioning the 
veteran's problem of aortic stenosis.)  At any rate, these 
medical submissions are very general in nature and do not 
address the specific facts of the veteran's claim before the 
Board.  For example, they do not address the private medical 
examiner's opinion in September 2000 that the veteran's 
aortic regurgitation was secondary to hypertensive heart 
disease and mild aortic root dilatation was secondary to 
hypertension.  As this generic medical journal or treatise 
evidence does not specifically state an opinion as to the 
relationship between the veteran's current symptoms and 
periodontal disease, it is insufficient to establish the 
element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

Moreover, the Board finds that the record would not support a 
finding of direct service connection for a heart disorder 
either.  As noted, the record shows the presence of a current 
heart disorder - so this evidence would satisfy the first 
element of Pond, supra, which requires evidence of a current 
disability for a direct service connection finding.  Pond, 
supra, 12 Vet. App. at 346.  But the second and third 
elements would be unestablished here.

The second element of Pond would be unestablished because 
there is no evidence of a heart disorder in service, or 
within one year of the veteran's discharge from service.  38 
C.F.R. 3.303, 3.307, 3.309 (2008) (service connection may be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition).  In this regard, the 
Board notes that the veteran has not claimed that he was 
treated for a heart disorder during service.  38 C.F.R. § 
3.303(b) (if there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim).

And the third element of Pond would be unestablished here 
because the record lacks convincing medical nexus evidence or 
opinion connecting the current heart disorder to service.  
Two examiners, after review of the record and the veteran 
(both in 2006) have opined that his current heart disorder is 
unrelated to periodontal service or active service.  Pond, 12 
Vet. App. at 346.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for periodontal disease is denied.  

Service connection for aortic valve abnormality is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


